DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2:  In lines 2 and 3, the claim recites “the skin plate strap”.  There is no proper antecedent basis within the claim for this feature.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Reeves (US 2016/0152317 A1).
Claim 32:  Reeves discloses a method of fabricating a portion of an aircraft using a splice fitting (110 of Figure 10) having a web (120 of Figure 9B) that is aligned with a web of first stringer (42a of Figure 10) and a web of a second stringer (42b of Figure 10), and having a skin flange (128,126 of Figure 9B) that is aligned with a skin splice plate (46 of Figure 9B, aligned in that the skin flange is aligned to the skin splice plate by the structure and shape of the stringer when the stringer is coupled to the skin splice plate via fastener 178), wherein the splice fitting is directly coupled to the first stringer and the second stringer exclusively via fasteners (only fastener are used and no other additional feature or element is using to join the splice fitting to the stringers) that secure a web of the first stringer to a web of the splice fitting and fasteners that secure a web of the second stringer to the web of the splice fitting (198 of Figure 9B, Para [0133])).

    PNG
    media_image1.png
    918
    1320
    media_image1.png
    Greyscale

Annotated Copy of Figure 9B of Reeves
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2015/0059142 A1) in view of Reeves (US 2016/0152317 A1).
Claims 1 and 32:  De Jong et al. discloses a method for forming a splice between two portions of a stringer (5 of Figure 5) of an aircraft, the method including aligning a web (18 of Figure 5) of a splice fitting with a web (5 of Figure 5) of a first portion of the stringer and a web of a second portion of the stringer (3a of Figure 5) while aligning a skin flange (17 of Figure 6) of the splice fitting with a skin splice plate (10 of Figure 5); and coupling the first portion of the stringer and the second portion of the stringer to the splice fitting exclusively by installing fasteners that secure the web of the first portion of the stringer to the web of the splice fitting (note that that stringer portions are attached to the splice fitting exclusively by fasteners), and by installing fasteners that secure the web of the second portion of the stringer to the web of the splice fitting (21a of Figure 6, Para [0060]).
While De Jong et al. discloses a portion of the limitations recited in claim 1, De Jong et al. fails to disclose that the splice fitting is used to join to separate stringers. 
However Reeves teaches that it is known in the art to couple a first stringer (42a of Figure 10) to a second stringer (42b of Figure 10) using a single splice bracket (110 of Figure 10).
Therefore it would have been obvious to one of ordinary skill in the art to utilize the method of De Jong et al. to couple a first and second stringer as opposed to portions of a single stringer, because it is old and well known in the art to apply similar methods to different workpieces, where applicable, to reduce the need for developing a new method for a particular workpiece.
Claim 2:  De Jong et al. further discloses coupling the splice fitting to a skin plate strap is performed exclusively by (10 of Figure 2; not that the skin plate strap is attached to the splice fitting flange exclusively by fasteners) by installing fasteners (21c of Figure 6, Para [0062]) that secure a skin flange (17 of Figure 5) of the splice fitting to the skin plate strap and an underlying skin (1 of Figure 1) without contacting the first stringer or the second stringer (as depicted in Figure 6, fasteners 21c do not contact the first or second stringer portion).
Claim 3:  Reeves further teaches that prior to joining the two stringers, using the splice bracket, the stringers are each attached to a skin of an aircraft by installing fasteners that secure a skin flange of the stringers to the skin of the aircraft along an entire length of the stringers (as depicted in Figure 9b, Para [0113]).
Claim 4:  Reeves further teaches that installing fasteners that secure the skin flange of the first stringer to the skin comprises installing fasteners along the entire length of the first stringer; and installing fasteners that secure the skin flange of the second stringer to the skin comprises installing fasteners along the entire length of the second stringer (as described in Para [0113] a complete set of fastening holes can be formed and mechanical fasteners 178 are installed end-to-end).
Claim 5:  De Jong et al. further discloses disposing a skin flange (17 of Figure 5) of the splice fitting atop a skin flange (4 of Figure 1) of the stringer; and disposing the web (18 of Figure 5) of the splice fitting beside the web (5 of Figure 5) of the stringer.
Claim 10:  As depicted in Figure 6 of De Jong et al. the fasteners (21a) are in double shear as shear loads would applied at the abutting surfaces of the two webs (18 of Figure 5) of the splice fitting and either side of the web (5 of Figure 5) of the stringer.
Claim 33:  De Jong et al. as modified by Reeves fails to provide that the splice fitting further includes a free flange that is disposed at a free flange of a stringer.
However Reeves teaches additional embodiments of the splice fitting that include such flanges.  As depicted in Figures 16 and 17, the depicted splice fittings include free flanges 126 and 128 that are disposed such that they align with a free flange of the stringers 42a and 42b of Figure 15.  Note that, as best understood, applicant considers the top surface of the stringer to be a “free flange” (see 636 of Figure 6, Para [0040] of applicant’s disclosure).
Therefore it would have been obvious to one of ordinary skill in the art to modify the splice fitting of De Jong et al./Reeves, as addressed above, such that it included a free flange similar to that shown in Figure 16 of Reeves.  This modification would have been advantageous as it would provide an additional surface for portions of the aircraft to be mounted onto. 
Claim 34:  The embodiment of the splice fitting as shown in Figures 16 and 17 would include Z shapes when viewed in cross-section.  Further it has long been held that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claim 35:  De Jong et al. further discloses installing fasteners selected from the group consisting of fasteners and rivets (Para [0059]).
Claim 36:  De Jong et al. further discloses attaching a frame (6 of Figure 9) to a stringer clip (31 of Figure 9) that is attached to the fitting (attached at flange 33 of Figure 9).
Claims 12-16, 21, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2015/0059142 A1) in view of Reeves (US 2016/0152317 A1) and Micale et al. (US 6,003,812)
Claims 12-16, 21, and 37-40:  The limitations of claims 12-16, 21, and 37-40 are substantially the same as those presented in claims 1-5, 10, and 33-36 except that claims 12-16, 21, and 37-40 recite that the method is performed using a non-transitory computer readable medium embodying programmed instructions which, that when executed by a processor, are operable for performing a method for forming a splice between stringers.
	However Micale et al. teaches that it is known in the art perform aircraft fuselage manufacturing using an automated device that requires a non-transitory computer readable medium embodying programmed instructions which, that when executed by a processor, are operable for performing a method (abstract).
	Therefore it would have been obvious to one of ordinary skill in the art to program a device such as that of Micale et al. in order to perform the method of De Jong et al. as modified above by Reeves.  This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it has long been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. In considering these newly presented claim limitations the examiner has treated the “exclusively” limitations as limiting the attachment of the splice fitting web to the stringer web via only fasteners and without any additional fastening/joining in order to secure the splice fitting web to the stringer web.  This limitation has therefore been interpreted as excluding the use of fasteners in combination with additional operations such as welding or gluing and further to exclude any joining means other than fasteners.
The examiner believes that this is the proper interpretation of the limitations of the newly amended claims.  Since these claims are set forth as comprising the step of joining the webs exclusively via fastener, the claims would not be limited such that the method could not also include additional joining via fasteners, such as that disclosed by Reeves and addressed in applicant’s remarks.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726